Citation Nr: 0519426	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-32 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wounds of the left forearm, with retained foreign bodies, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for shell fragment 
wounds of the left thigh, rated as 10 percent disabling.

3.  Entitlement to an increased rating for shell fragment 
wounds of the fifth left metatarsal, rated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) rating for 
shell fragment wound scarring of the left forearm. 

5.  Entitlement to an increased (compensable) rating for 
shell fragment wound scarring of the left thigh.

6.  Entitlement to an increased (compensable) rating for 
shell fragment wound scarring of fifth left metatarsal. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 RO decision.  

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  A 
transcript of the hearing has been prepared and is associated 
with the claims folder.  

It is noted that the Board has recharacterized the veteran's 
claims, in part, to facilitate an expeditious resolution of 
the appeal.  The Board may proceed with appellate review of 
the claims for increased ratings for residuals of shell 
fragment wounds of the left forearm, left thigh, and fifth 
left metatarsal (to the exclusion of any scarring) as the RO 
has already properly notified the veteran of all the 
applicable laws and regulations.  The Board may not, at this 
juncture, review the claims for compensable ratings for 
residual scarring of the left forearm, left thigh and fifth 
left metatarsal as such would violate the veteran's due 
process (a more detailed explanation follows in the REMAND).  
As such, the issues of residual scarring of the left forearm, 
left thigh, and fifth metatarsal are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's shell fragment wound of the left forearm is 
manifested by a retained metallic fragment with pain and 
numbness and symptoms consistent with no more than moderate 
injury to Muscle Group VIII with full range of flexion and 
extension of the elbow.

2.  The veteran's shell fragment wound of the left thigh is 
manifested by pain and numbness with no more than moderate 
injury to Muscle Group XIV with full range of flexion and 
extension of the knee and full function of the muscle group.  

3.  The veteran's residuals of a shell fragment wound to the 
fifth left metatarsal encompass moderate limitation of 
function with subjective complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
shell fragment wounds of the left forearm, have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 38 C.F.R. § 4.73, Diagnostic Code 5308 (2004).

2.  The criteria for a rating in excess of 10 percent for 
shell fragment wounds of the left thigh, have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 38 C.F.R. § 4.73, Diagnostic Code 5314 (2004).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the fifth left 
metatarsal, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.56, 4.71, Diagnostic Code 5283, 38 C.F.R. § 4.73, 
Diagnostic Code 5310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and its implementing regulations are applicable 
to the veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

In the case at hand, the record reflects that the veteran was 
provided VCAA notice as it pertains to his claims for 
increased ratings in a letter dated in June 2002 prior to the 
August 2002 rating decision on appeal.  Through this letter, 
the October 2003 statement of the case, and various letters 
from the RO to the veteran, the veteran has been informed of 
the evidence and information necessary to substantiate his 
claim for a higher disability ratings for his shell fragment 
wounds, the information required from him to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and the evidence 
that he should submit.  Although the RO has not specifically 
requested him to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.

Based on the foregoing, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations as it pertains to the claims 
currently on appeal.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records identified by the veteran.  In 
addition, he has been provided with examinations to ascertain 
the severity of his service-connected shell fragment wound 
disabilities.  

Based on the foregoing, the Board is satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  Accordingly, the Board 
will address the merits of the veteran's these claims.

Evidentiary Background

The record reflects that the veteran is right handed.

During service in France during World War II, the veteran 
sustained shell fragment wounds from a mortal shell in 
November 1944.  He had multiple shrapnel wounds involving his 
thighs, left forearm, and left foot.  In particular, his 
service medical records reflect that he sustained perforated 
wounds to his left forearm and penetrating wound to his left 
thigh, a laceration wound to his left foot, and a penetrating 
wound to his left thigh.  These involved his skin, muscles, 
and bone.  He had compound comminuted fractures of his left 
radius and mid thigh as well as his left 5th metatarsal.  His 
wounds were debrided; a foreign body was removed from his 
right thigh; and his left arm and leg were casted.  The 
veteran received a Purple Heart for his combat injuries. 

By rating action in March 1946, the RO awarded service 
connection for the veteran's shell fragment wound scars of 
the left forearm, right thigh, left thigh, and left foot.  A 
noncompensable disability evaluation was initially assigned 
for these disabilities.  By subsequent rating in March 1947, 
the RO awarded a 20 percent disability rating residuals of a 
shrapnel wound of the left forearm with compound comminuted 
fractures of the left radius and retained foreign bodies and 
slight limitation of motion.  A 10 percent disability 
evaluation was assigned for residuals of a shrapnel wound of 
the left thigh with retained foreign body and scar and a 10 
percent disability evaluation was assigned for residuals of a 
shrapnel wound of the 5th left metatarsal with scar with a 
compound comminuted fracture.  These compensable ratings were 
made effective as of November 1945.

In May 2002, the veteran submitted a claim for increased 
ratings for his service-connected left arm, left foot, and 
left leg disabilities.  

During VA outpatient treatment in June 2002, his chief 
complaint was right shoulder pain; the veteran also 
complained of an inability to close or grip with his opposite 
hand.  He reported numbness in the left outer aspect of his 
foot and a pain in his left back, hip, and arm.  

In connection with his claim, the veteran was afforded a VA 
compensation and pension examination also dated in June 2002.  
His main complaints were that his left arm did not have full 
range of motion and his left thigh would cramp.

With respect to the veteran's left forearm wound, the 
examiner noted involvement of Muscle Group VIII.  The veteran 
was able to extend the wrists and abduct his thumb.  His 
supination displayed decreased range of motion and he was not 
able to form a full fist due to finger pain.  Precipitating 
factors of left arm pain included getting dressed.  
Alleviating factors included use of hot packs.  Examination 
of the left dorsal lateral aspect of the forearm revealed a 4 
cm long by 2 cm wide mildly depressed irregular scar from the 
shrapnel entrance wound.  The mid ventral forearm had an exit 
wound site that had a 3 cm oval shaped scar with some very 
mild muscle herniation which was reducible and nontender.  It 
was noted that this scar was not a hinderance.  The veteran's 
forearm muscles were basically functional and he had obvious 
degenerative joint disease of his hands.  He had some 
Heberden's nodes that caused him some decreased flexion 
ability in his fingers and he could not fully touch the 
fingers to the pad of his hands.  Forearm and hand supination 
were from 0 to 60 degrees with some mild supination deficit 
noted.  His pronation was from 0 to 85 degrees, which was 
"basically okay."  He was able to fully flex and extend his 
left elbow without any trouble.  A small muscle herniation 
was noted in the left forearm.  X-ray examination revealed an 
old healed fracture with good alignment and small metallic 
foreign body in the soft tissues near the distal end of the 
previous fracture site.  Diagnosis was small muscle 
herniation of the left forearm related to past traumatic 
facture and shrapnel wound.  

The underside (posterior) of the veteran's left thigh caused 
him discomfort.  Alleviating factors included hot packs.  He 
reported having a piece of shrapnel taken out by an 
orthopedic doctor in 1948 who was treating him for back pain.   
At the present time, he was able to flex and extend his knee 
without and trouble.  No muscle herniation was noted in the 
left thigh region.  The diagnosis was a traumatic scar 
secondary to shrapnel of the left thigh with fully functional 
muscle group.

The veteran was also afforded a VA foot examination in June 
2002.  He complained that his left foot hurt along the arch.  
He had a hard time getting comfortable shoes.  He was taking 
Naprosyn and Tylenol for pain and was using an analgesic 
ointment.  He felt that his foot pain was about a 7 on a 
scale from 0 to 10.  Precipitating factors of left foot pain 
including being up on his feet and climbing or descending 
steps.  Alleviating factors included taking his medication 
and getting the weight off his feet.   It was not felt that 
orthotics were required; however, it was recommended that the 
veteran wear good, soft, supportive shoes.  He mowed his yard 
and was independent in his activities of daily living.  He 
had a slow, but normal gait, that was not antalgic.  He was 
able to bear his weight on his heels and toes momentarily 
with some discomfort along the forefoot.  Heel weight bearing 
was okay.  With the exception of superficial varicose veins, 
his feet appeared normal.  Left ankle range of motion was 
normal and intact and an X-ray of his left foot was normal.  
Diagnosis was mechanical foot pain.

At his hearing before the Board in June 2004, the veteran 
reported that his left arm bothered him a lot.  He felt that 
his problems where in his bone and has retained foreign 
bodies in his left arm.  He reported that he had a bump on 
his bone where he sustained a fracture during service.  He 
reported that his residuals shell fragment wound scars 
irritated him, but the scars themselves did not bother him.  
He reported a sharp pian in his forearm affecting his ability 
to grab or hold things.  The veteran had difficulty closing 
his hand.  He had difficulty putting on a coat or shirt and 
buttoning buttons.  

He also had retained foreign bodies in this left thigh.  He 
reported that the residual shell fragment wound scar bothered 
him.  The scar did not bleed rather it was "just not very 
comfortable."  He reported cramping in his thigh below the 
scar.  He also had pain if he walked very far.  

He reported numbness in his left foot.  He had pain in his 
left foot, but it was not constant.  He experienced the pain 
when he stood or walked on his foot.  His footwear irritated 
his scar.  

The veteran reported that he was not receiving any current 
treatment for his shell fragment wounds.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Pertinent VA regulations provide that the evaluation of the 
same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Muscle Impairment

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Under Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe. 

The type of injury contemplated by "slight disability of 
muscles" is a simple wound of muscle without debridement or 
infection.  This type of injury is evidenced by service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c).  Objective findings of this type of 
injury include a minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1).  

The type of injury contemplated by "moderate disability of 
muscles" is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  This type 
of injury is evidenced by service department record or other 
evidence of in-service treatment for the wound or a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings of this type of 
injury include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance; or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2). 
 
The type of injury contemplated by "moderately severe 
disability of muscles" is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  This 
type of injury is evidenced by service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound; a record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c); and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings of this type of injury include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).   
 
The type of injury contemplated by "severe disability of 
muscles" is a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  This type of injury is evidenced by service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings of this type of injury 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track; palpation showing 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles that swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements that indicate severe impairment of 
function when compared with the corresponding muscles of the 
uninjured side.  If present, the following are also signs of 
severe muscle disability: 

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  
 
(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  
 
(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  
 
(D) Visible or measurable atrophy.  
 
(E) Adaptive contraction of an opposing 
group of muscles.  
 
(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.  
 
(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

Functional Loss

Under 38 C.F.R. § 4.40, a disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy. In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint. 38 C.F.R. § 
4.59.  The Board notes that the provisions of 38 C.F.R. §§ 
4.40 and 4.45 require that the veteran's pain, swelling, 
weakness, and excess fatigability be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.

Left Forearm

The veteran's shell fragment wound residuals of the left 
forearm are currently evaluated under 38 C.F.R. § 4.73, 
Diagnostic Code 5308 which pertains to Muscle Group VIII.  
Muscle Group VIII consists of the muscles arising from the 
external condoyle of the humerus (the extensors of the 
carpus, the fingers and the thumb; supinator).  It controls 
function consisting of extension of the wrist, finger and 
thumb and abduction of the thumb.

Diagnostic Code 5308 provides that impairment of Muscle Group 
VIII of the minor upper extremity warrants a noncompensable 
rating if it is slight, a 10 percent rating if it is 
moderate, and a 20 percent rating if it is moderately severe 
or severe. 

Alternatively, limitation of motion of the major or minor 
wrist with dorsiflexion less than 15 degrees or with palmar 
flexion limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Favorable ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

In the instant case, it is initially noted that the veteran's 
residuals of a shell fragment wound to the left forearm 
effect his minor or nondominant extremity.  Further, the 
Board concludes that a rating in excess of 20 percent for 
this disability is not warranted.  

Historically, the wound required debridement and application 
of a cast in service.  After several months of 
hospitalization, the service medical records show no cardinal 
signs and symptoms of muscle disability.  The record is 
devoid of any of the signs and symptoms of muscle disability 
for decades after service.  On the contrary, there is no post 
service medical records showing treatment for his left 
forearm disability until 2002 when the veteran complained of 
pain and an inability to close his left hand.  There is no 
evidence of a loss of fascia or muscle.  An X-ray examination 
in June 2002 revealed an old healed fracture in good 
alignment with a small metallic foreign body.  In sum, the 
veteran's left forearm disability is appropriately rated as 
no more than 20 percent disabling.  Further, a rating higher 
than 20 percent is simply unavailable under Diagnostic Code 
5308 if the minor extremity is involved regardless of whether 
the muscle impairment is moderately severe or severe. 

The Board notes that a higher rating (in excess of 20 
percent) is not available for limitation of motion of the 
wrist.  38 C.F.R. § 4.71, Diagnostic Code 5215.  Moreover, 
there is no evidence of ankylosis of the veteran's left 
wrist, so a rating under that diagnostic code is also 
inapplicable.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  
Accordingly, the Board concludes that a rating in excess of 
the currently assigned 20 percent is not warranted.

The Board has considered the possibility of rating the 
veteran's left arm disability on the basis of limitation of 
motion of the elbow and forearm.  In order to warrant a 
rating in excess of the 20 percent the evidence must show 
limitation of flexion of the forearm to 55 degrees or 
limitation of extension to 100 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207 (2004).  During the last 
VA examination, he was able to flex and extend his forearm 
without any trouble.  Therefore, he would not be entitled to 
a higher rating if evaluated under the diagnostic codes for 
limitation of motion of the elbow and forearm.

Likewise the evidence does not show loss of limitation of 
supination and pronation with the hand fixed in supination or 
hyperpronation as contemplated by a 30 percent rating under 
Diagnostic Code 5213. 

Similarly, the evidence does not show nonunion of the radius 
and ulna with a flail false joint, nonunion of the ulna in 
the upper half with false movement, or non union of the 
radius in the lower half with false movement as contemplated 
by higher disability evaluations under Diagnostic Codes 5210, 
5211, and 5212.

Left Thigh

The veteran's service-connected left thigh muscle disability 
is currently evaluated under Diagnostic Code 5314 which 
pertains to Muscle Group XIV.  Muscle Group XIV involves the 
anterior thigh group.  38 C.F.R. § 4.73.  The function of 
this muscle group is extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial (Maissat's) band, acting with XVII in 
postural support of body, and acting with hamstrings in 
synchronizing hip and knee.  The muscles involved include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  

A slight injury is evaluated as 0 percent disabling; a 
moderate injury is evaluated as 10 percent disabling; a 
moderately severe injury is 30 percent disabling; and a 
severe injury is evaluated as 40 percent disabling and is the 
highest rating available under Diagnostic Code 5314.  

After a review of the evidence, the Board finds that the 
service-connected shell fragment wounds of the left thigh 
currently result in no more than moderate injury to Muscle 
Group XIV and is appropriately rated as 10 percent disabling.  

First the type of injury to the left thigh is not consistent 
with a moderately severe injury.  The wound was not through 
and through, and even assuming that it was deep penetrating, 
this is also a criterion for the moderate rating.  While he 
underwent debridement of the wound during service, there were 
no reports of prolonged infection, or sloughing of soft 
parts.  While the veteran was hospitalized for several months 
during service for treatment of his shell fragment wounds, 
the veteran's post service medical history does not show any 
treatment for his residuals of his left thigh wound.  On the 
contrary, the veteran had acknowledged that he is not 
currently receiving any treatment for this disability.  
Therefore, the Board does not find that there is a history of 
consistent complaints of the cardinal signs and symptoms of a 
muscle disability.

Turning to objective manifestations, it was noted on most 
recent VA examination in June 2002, that the veteran 
complained of left thigh discomfort.  It was noted that he 
was able to flex and extend his knee without trouble and no 
muscle herniation was noted in the left thigh area.  The 
examiner noted that he had full functional muscle group 
despite the veteran's subjective complaints of right leg 
functional loss have not been objectively confirmed on 
examination.  38 C.F.R. §§ 4.40. 4.45.  The Board thus finds 
that any and all symptoms he currently experiences are 
adequately contemplated by the 10 percent disability 
currently in effect.  It is found that objective evidence now 
demonstrated does not more nearly approximate a moderately 
severe disability, which is required for a higher rating.  

Left Foot

The veteran's shrapnel wounds of the left foot are currently 
evaluated under Diagnostic Code 5284.  Under these criteria, 
the 10 percent disability evaluation presently in effect 
contemplates moderate disability of the foot.  A 20 percent 
disability evaluation is warranted for moderately severe 
disability of the foot and a 30 evaluation is warranted for 
severe disability.

Under Diagnostic Code 5283, a 10 percent evaluation is 
warranted for moderate malunion or nonunion of the tarsal or 
metatarsal bones, while a 20 percent evaluation contemplates 
moderately severe malunion or nonunion.

In addition, the veteran's left foot disability may also be 
rated based on the criteria for rating muscle injuries.  
Under Diagnostic Code 5310 concerns Muscle Group X, which 
encompasses the intrinsic muscles of the foot.  Functions of 
these muscles include movements of the forefoot and toes and 
propulsion thrust in walking.  Under this section, a 10 
percent evaluation is warranted for moderate disability of 
the muscles of Group X, while a 20 percent evaluation is in 
order for moderately severe disability.

The Board has considered the veteran's disability from both a 
musculoskeletal and a muscle injury standpoint.  In terms of 
musculoskeletal symptoms, the veteran's disability is 
productive of moderate limitation of the toe joints, 
tenderness, and subjective complaints of pain.  While the 
veteran complained of left foot pain along the arch, range of 
motion testing was normal and intact during examination in 
June 2002.  While the veteran had a slow gait, it was noted 
to be normal and was not antalgic.  He was able to mow his 
yard and was independent in his activities of daily living.  
The veteran is not receiving any current medical treatment 
for his shell fragment wound of the left foot.  
 
Based on the foregoing, the Board finds that the overall 
symptomatology of the left foot has, on balance, been shown 
to be no more than moderately disabling under either the 
musculoskeletal or muscle impairment codes.  As such, the 
current 10 percent evaluation is appropriate.  

There is also no evidence of severe unilateral flat foot, 
with objective evidence of marked deformity, pain on 
manipulation and use accentuated, an indication of swelling 
on use, and characteristic callosities (20 percent under 
Diagnostic Code 5276); unilateral claw foot, with all toes 
tending to dorsiflexion, limitation of dorsiflexion of the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads (20 percent under 
Diagnostic Code 5278); or a moderately severe foot injury (20 
percent under Diagnostic Code 5284).  Overall, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the left foot, and this claim must be 
denied.  

All Claims

The Board, in reaching the conclusions above, has considered 
the veteran's written statements and oral testimony.  
However, while a laymen can attest to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its etiology or severity is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, must provide evidence regarding medical knowledge.  
See Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  To the extent that he has advanced 
competent statements, the more probative evidence consists of 
the medical evidence prepared by skilled, unbiased 
professionals.  At this time, there is no competent evidence 
of increased disability of the left forearm, left thigh, or 
left foot.  The most probative evidence establishes that the 
current ratings sufficiently compensate the veteran for his 
impairment.

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the veteran's shell fragment wounds of the left 
forearm, thigh and fifth left metatarsal recently required 
hospitalization; rather, the veteran has not have any recent 
treatment for these disabiities.  It is acknowledged that his 
service-connected disabilities may well cause some impairment 
in his daily activities and may prevent him from working in a 
job that is physically demanding; however, there is nothing 
to distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria 
muscle disabilities.  In any event, the Board, in the first 
instance, may not assign an extraschedular rating.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  However this does not preclude 
the Board from concluding, on its own, or concurring with the 
RO, that a claim does not meet the criteria for submission 
pursuant to the regulation.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); VAOPGCPREC 6-96.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's claims and, thus, 
the rule is inapplicable.


ORDER

An increased rating for shell fragment wounds of the left 
forearm, with retained foreign bodies, currently rated as 20 
percent disabling, is denied.

An increased rating for shell fragment wounds of the left 
thigh, rated as 10 percent disabling, is denied.

An increased rating for shell fragment wounds of the fifth 
left metatarsal, rated as 10 percent disabling, is denied.


REMAND

It is noted that scarring has always been considered as among 
the service-connected residuals of the veteran's shell 
fragment wounds of the left forearm, left thigh, and fifth 
left metatarsal.  The RO has not yet considered the 
applicable rating criteria to include 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805.  The Board may not independently 
apply these codes as the veteran has not yet been properly 
notified of such.  On remand, the RO should take appropriate 
action in evaluating the extent, if any, of the veteran's 
scarring.

Accordingly, the matter is REMANDED for the following action:

1.  The RO or AMC should readjudicate the 
claim for higher ratings for scarring of 
the left forearm, left thigh and fifth 
left metatarsal, in light of all 
pertinent evidence and legal authority.

2.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
appellant an appropriate SSOC that 
includes citation to all additional legal 
authority considered and clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 
and afford the veteran and his 
representative an appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


